 
  Exhibit 10.26

 
CONSULTING SERVICES AGREEMENT
 
This CONSULTING SERVICES AGREEMENT, dated as of March 13, 2018 is by and between
FitLife Brands, Inc., a Nevada corporation (the “Company”), and Dayton Judd (the
“Consultant”).
 
RECITAL
 
WHEREAS, the Company desires to contract with the Consultant to provide certain
executive management services for the Company, and Consultant agrees to provide
such services, each as more particularly set forth in this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
AGREEMENT
 
1. Services of the Consultant. The Consultant shall serve as Interim Chief
Executive Officer of the Company, reporting to the Board of Directors, and shall
perform all such duties required of a Chief Executive Officer, until such time
as a permanent Chief Executive Officer is appointed, or this Agreement is
terminated pursuant to its terms (the “Services”).
 
2. Compensation. In consideration for the Services performed by the Consultant,
the Company shall provide the following compensation to Consultant (i) $225,000
in annual cash compensation shall be paid to Consultant, payable in twelve equal
monthly installments at the beginning of each month, and (ii) 225,000 shares of
the Company’s common stock, $0.001 par value, shall be issued to Consultant
promptly after the execution of this Agreement.
 
3. Expenses. Notwithstanding the above, the Company shall pay or reimburse the
Consultant, in accordance with the Company’s then-current reimbursement policy,
for any expenses reasonably incurred by Consultant in furtherance of
Consultant’s duties hereunder upon submission by Consultant of vouchers,
receipts, or itemized lists thereof prepared in compliance with such
reimbursement policy and as may be required by the Company in order to permit
such payments as proper deductions to Company under the Internal Revenue Code,
as amended.
 
4. Termination. This Agreement shall be terminable by either party on thirty
days written notice. Upon termination, Consultant shall be paid that portion of
his annual compensation owed up to and including the date of termination.
 
 
5. Relationship of Parties. The Consultant is an independent contractor and not
an employee of the Company. The Company will not provide fringe benefits,
including health insurance benefits, paid vacation, or any other employee
benefit, for the benefit of the Consultant.
 
 

 
 
6. Confidentiality. Consultant agrees that he: (i) shall not make any use
whatsoever of the Confidential Information, as defined below, except for
permitted purposes and, without limiting the generality of the foregoing, shall
not use such Confidential Information in connection with any work performed by
Consultant except for permitted purposes; and (ii) shall not use, or induce
others to use, any Confidential Information for any other purpose whatsoever,
nor at any time, directly or indirectly, print, copy or otherwise produce, in
whole or in part, any Confidential Information, without the prior written
consent of the the Company; and (iii) shall keep all such Confidential
Information strictly secret and confidential and, to that end, without limiting
the generality of the foregoing, cause all documents or materials relating to or
containing such Confidential Information to be plainly marked to indicate the
secret and confidential nature thereof and prevent unauthorized use or
reproduction of either Confidential Information or documents and materials
embodying the same. The term “Confidential Information,” as used herein, shall
mean, by way of example but not by way of limitation, licenses, plans, letters,
authorizations, identities, demographics, financial data, and any and all
documents relating to the Confidential Information. Confidential Information
shall not include information which the Consultant can demonstrate by competent
documentary evidence: was in the public domain or not treated as confidential by
the disclosing party on the date of this Agreement; came into the public domain
through no direct or indirect act or omission of the Consultant after the date
of this Agreement or not treated as confidential information subject to
non-disclosure agreements after the date of this Agreement; was in the
Consultant’s possession at the time of receipt; or was received by the
Consultant from a third party having the right to disclose it to the Consultant.
 
7. Governing Law and Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nebraska, without
regard to its conflict of laws doctrine. Each party agrees that any action by
either party to enforce the terms of this Agreement may be brought by the other
party in an appropriate state or federal court in Nebraska and waives all
objections based upon lack of jurisdiction or improper or inconvenient venue of
any such court.
 
8. Entire Agreement. This Agreement contains the entire agreement of the Parties
and there are no other promises or conditions in any other agreement whether
oral or written, related to the subject matter hereof, or otherwise related to
the provision of investment banking, advisory, management, board advisory or
other services to the Company.
 
9. Authority to Enter Into this Agreement. The undersigned warrant that they
have the authority to enter into this Agreement on behalf of the Parties they
represent.
 
 
[Remainder of page intentionally left blank – signature page follows]
 
 

 
 
IN WITNESS WHEREOF, the Parties have executed, under seal this Consulting
Agreement as of the day and year first above written.
 
 
FITLIFE BRANDS, INC.
 
 
By:         /s/ Michael Abrams
               Name: Michael Abrams
              Title: Chief Financial Officer
 
DAYTON JUDD
 
 
By: 
/s/ Dayton Judd
 
 
 
 
 
